Name: COMMISSION REGULATION (EEC) No 1669/93 of 29 June 1993 derogating from Regulation (EEC) No 3444/90 as regards time limits for placing pigmeat in storage
 Type: Regulation
 Subject Matter: Europe;  animal product;  distributive trades;  agricultural policy
 Date Published: nan

 30 . 6. 93 Official Journal of the European Communities No L 158/29 COMMISSION REGULATION (EEC) No 1669/93 of 29 June 1993 derogating from Regulation (EEC) No 3444/90 as regards time limits for placing pigmeat in storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the Common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1 249/89 (2), and in particular Articles 5 (4) and 7 (2) thereof, Whereas the Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for gran ­ ting private storage aid for pigmeat (3) provides in its Article 4 (1 ) that placing in storage must be completed not later than 28 days after the date of conclusion of the contract ; Whereas several traders in Denmark have for certain contracts on aid for private storage applied for in accordance with Commission Regulation (EEC) No 650/93 (4) not been able to respect the time limit of 28 days due to a strike in Danish slaughterhouses ; whereas it is therefore appropriate to fix a new date for the ending of placing in storage in order to avoid to lose the security given by the trader ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 (1 ) of Regulation (EEC) No 3444/90, the placing in storage of the products subject of contracts on aid for private storage concluded in Denmark between the 5 and 23 April 1993 must be finished at the latest on 9 July 1993. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12 . (3) OJ No L 333, 30. 11 . 1990, p. 22. (4) OJ No L 69, 20 . 3 . 1993, p. 32.